Citation Nr: 0715026	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic 
disabilities of the ear, nose and throat, claimed as 
breathing difficulties and including Eustachian tube 
dysfunction, chronic sinusitis, allergic rhinitis and a 
pharyngeal mass.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from March 1989 to July 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.

The Board observes that March 2006 correspondence to the 
veteran and a July 2006 supplemental statement of the case 
(SSOC) characterized the sleep apnea claim as whether new and 
material evidence had been received.  In doing so, they 
considered the February 2000 rating decision as a final 
decision.  A review of the claims file, however, demonstrates 
that in November 2000, the veteran submitted a notice of 
disagreement with the February 2000 rating decision.  
Accordingly, this issue remains entitlement to service 
connection for sleep apnea on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Statutes and regulations require that VA assist a claimant in 
obtaining evidence.  Such assistance includes obtaining 
medical records that are necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2006).  VA is subject to heightened 
obligations to ensure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A.  § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In this case, the veteran has submitted a medical opinion 
from a private physician, E.L.W., M.D., that addresses both 
of his claims.  In November 2006, the veteran submitted a VA 
Form 21-4142 authorizing VA to directly obtain all medical 
records from Dr. E.L.W., dated from 1999 to the present.  VA 
has not attempted to obtain these records.  

The VA Form 21-4142 also indicates that Dr. A.M., a primary 
physician at the Atlanta VA Hospital, had treated him for 
illness and injuries from October 2005 to the present.  VA 
has not attempted to obtain these records.  In fact, the 
record before the Board does not contain any VA treatment 
records.  

Another VA Form 21-4142 received in November 2006 provides 
that the veteran had been treated for an illness at the 
William Beaumont Army Hospital at Fort Bliss, Texas, in March 
1989.  The veteran stated that at this time he was located in 
Delta Co., 3rd BN. 56 ADA BDE, 2nd Plt.  VA has not attempted 
to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
authorized by the VA Form 21-4142s 
received in November 2006, described in 
detail above, which have not been 
previously secured.  In doing so, if 
possible, contact the Beaumont Army 
Hospital in Ft. Bliss, Texas, directly.  
Request each source to provide a specific 
response on whether this evidence is 
currently in its possession.  Associate 
all responses and/or evidence received 
with the claims file.

2.  Then, readjudicate the veteran's 
claims for service connection for sleep 
apnea  and chronic disabilities of the 
ear, nose and throat, claimed as breathing 
difficulties and including Eustachian tube 
dysfunction, chronic sinusitis, allergic 
rhinitis and a pharyngeal mass.  If any 
part of this decision is adverse to the 
veteran, he and his representative should 
be provided an SSOC.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



